TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00585-CV






Texas Utilities Fuel Company, Appellant



v.



Railroad Commission of Texas; Martha Whitehead, Treasurer of the State of Texas;


and Dan Morales, Attorney General of the State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT


NO. 441,748, HONORABLE MARGARET A. COOPER  JUDGE PRESIDING 






PER CURIAM


	Appellant Texas Utilities Fuel Company appeals a summary judgment rendered in favor
of appellees Railroad Commission of Texas; Martha Whitehead, Treasurer of the State of Texas; and Dan
Morales, Attorney General of the State of Texas.  We will dismiss the appeal for want of prosecution.

	The Clerk of this Court filed the transcript on October 17, 1996.  Because no statement
of facts was filed, the Company's brief was due on November 18.  Tex. R. App. P. 74(k).  Despite notice
from this Court that the brief was overdue, the Company has tendered neither a brief nor an extension
motion to file the brief.  See id. 74(n).  

	We accordingly dismiss the appeal for want of prosecution.  Id. 60(a)(2), 74(l)(1);
Sentinel Pipe Servs., Inc. v. Tandy Computer Leasing, 825 S.W.2d 212, 212 (Tex. App.--Fort Worth
1992, no writ); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ. App.--Austin 1976, writ dism'd). 



Before Justices Powers, Jones and Kidd

Appeal Dismissed for Want of Prosecution

Filed:    May 1, 1997

Do Not Publish